Title: From Thomas Jefferson to Thomas Turpin, 3 June 1771
From: Jefferson, Thomas
To: Turpin, Thomas



Dear Sir
June 3. 1771.

Below I send you a state of the prices of the books you mentioned in your’s as far as it is my power to judge without having seen them. Much depends on their being new, much or little worn, and also upon the editions. And besides this the prices are sometimes accidentally high or low. However I have affixed such prices as I have usually known them cost in England. If the Hawkins’s pleas of the crown be in folio, a single volume, and not abused I would gladly take it myself and in that case would ask the favor of you to send it either to J. Bolling’s, to Tuckahoe or to Richmond for me, with a line as to the advance, and the money shall be sent by the first opportunity. As to the rest I shall take a pleasure in procuring you a chap for them if in my power. Be pleased to tender my most sincere affections to my aunt and the family, whom with yourself I shall mostly gladly visit whenever the necessities of my business shall allow me to deviate so far from the direct road. That it should not will appear strange to you, tho’ I assure you it is a truth. I am generally detained at home in preparation for the court till I have but barely time to get to it, and never pass more than one night with my sisters on the road. My returns are generally as precipitate in order to be at Albemarle court which is commonly but three or four days after the General court rises. However some opportunity it is hoped will occur, and shall be most gladly embraced by Dr. Sir Your affectionate friend & kinsman

Th: Jefferson



[Po]llexfen’s reports 20/ sterl.
[Da]lrymple. if 8vo is 5/ —if 12mo, it is 3/
[Ha]le’s history of the laws 5/
[Cok?]e’s reports. £3.7.6
[Stra]nge’s reports £3.
[Sal]keld’s reports if 1. vol. 30/ —if 2. vols 40/ —if 3 vols £2.
[Ha]wkins’s pleas of the crown if 8vo. 10/—if one vol. folio 30/—if 2.
vols folio £2.
[Vau]ghan’s reports 20/.

 